Name: Council Regulation (EC) NoÃ 172/2005 of 18 January 2005 on the conclusion of the Agreement in the form of an Exchange of Letters concerning the extension of the Protocol setting out the fishing opportunities and financial contribution provided for in the Agreement between the European Economic Community and the Islamic Federal Republic of The Comoros on fishing off The Comoros for the period from 28 February 2004 to 31 December 2004
 Type: Regulation
 Subject Matter: international affairs;  Africa;  fisheries
 Date Published: nan

 2.2.2005 EN Official Journal of the European Union L 29/1 COUNCIL REGULATION (EC) No 172/2005 of 18 January 2005 on the conclusion of the Agreement in the form of an Exchange of Letters concerning the extension of the Protocol setting out the fishing opportunities and financial contribution provided for in the Agreement between the European Economic Community and the Islamic Federal Republic of The Comoros on fishing off The Comoros for the period from 28 February 2004 to 31 December 2004 THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty establishing the European Community, and in particular Article 37 in conjunction with Article 300(2) and the first subparagraph of Article 300(3) thereof, Having regard to the proposal from the Commission, Having regard to the opinion of the European Parliament (1), Whereas: (1) In accordance with the terms of the Agreement between the European Economic Community and the Islamic Federal Republic of The Comoros on fishing off The Comoros (2), the Contracting Parties are to enter into negotiations, before the period of validity of the Protocol to the Agreement expires, to determine by mutual agreement the contents of the Protocol for the period that follows and, where applicable, the amendments or additions to be made to the Annex thereto. (2) Pending negotiations on amendments to the Protocol, the two Contracting Parties have decided to extend the period of validity of the current Protocol approved by Council Regulation (EC) No 1439/2001 (3), from 28 February 2004 to 31 December 2004 by means of an agreement in the form of an Exchange of Letters. (3) It is in the Communitys interest to approve that extension. (4) The allocation of the fishing opportunities among the Member States under the extended Protocol should be confirmed, HAS ADOPTED THIS REGULATION: Article 1 The Agreement in the form of an Exchange of Letters concerning the extension of the Protocol setting out the fishing opportunities and financial contribution provided for in the Agreement between the European Economic Community and the Islamic Federal Republic of The Comoros on fishing off The Comoros for the period from 28 February 2004 to 31 December 2004 is hereby approved on behalf of the Community. The text of the Agreement in the form of an Exchange of Letters is attached to this Regulation (4). Article 2 The fishing opportunities set out in the Protocol shall be allocated among the Member States as follows: (a) tuna seiners: Spain : 18 vessels France : 21 vessels Italy : 1 vessel (b) surface longliners: Spain : 20 vessels Portugal : 5 vessels If licence applications from these Member States do not cover all the fishing opportunities set out in the Protocol, the Commission may take into consideration licence applications from any other Member State. Article 3 The Member States whose vessels fish under this Protocol shall be required to notify the Commission of the quantities of each stock caught in the Comorian fishing zone in accordance with Commission Regulation (EC) No 500/2001 of 14 March 2001 laying down detailed rules for the application of Council Regulation (EEC) No 2847/93 on the monitoring of catches taken by Community fishing vessels in third country waters and on the high seas (5). Article 4 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Union. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 18 January 2005. For the Council The President J.-C. JUNCKER (1) Opinion delivered on 16 December 2004 (not yet published in the Official Journal). (2) OJ L 137, 2.6.1988, p. 19. (3) OJ L 193, 17.7.2001, p. 1. (4) See page 22 of this Official Journal. (5) OJ L 73, 15.3.2001, p. 8.